Citation Nr: 1739070	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-17 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertensive heart disease, claimed as mild heart attack and weak heart, to include as secondary to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1971 to December 1978 and from January 1982 to September 1994.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The RO reopened the Veteran's claim for entitlement to service connection for hypertensive heart disease based on the addition of ischemic heart disease to the list of diseases presumptively associated with exposure to certain herbicide agents used in Vietnam.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In a September 2011 rating decision, the RO declined to grant service connection after conducting a de novo review of the claim to determine entitlement to retroactive benefits as a potential Nehmer class member.  See 38 C.F.R. § 3.186; Nehmer v. United States Department of Veterans Affairs, 712 F.Supp. 1404 (N.D. Cal. 1989).  Given the liberalization of the law adding ischemic heart disease to the list of diseases presumptively associated with exposure to herbicide agents, de novo consideration is appropriate.  Spencer v. Brown, 4 Vet. App. 283 (1993); aff'd, 17 F.3d 368 (Fed. Cir. 1994).

The Veteran submitted a substantive appeal for the issue of an increased rating for prostate cancer, with residual urinary incontinence and erectile dysfunction in a signed June 2013 statement.  He submitted a substantive appeal for his claim of entitlement to service connection for hypertensive heart disease in a separate statement signed the same day.  Prior to certification to the Board, the RO issued a supplemental statement of the case (SSOC) addressing new evidence in January 2016.  The Veteran submitted another substantive appeal in February 2016 indicating that he wished to only pursue his appeal of entitlement to service connection for hypertensive heart disease.  The RO sent the Veteran a letter in March 2016 confirming his withdrawal of the issue of an increased rating for prostate cancer, with residual urinary incontinence and erectile dysfunction.  The Veteran and his representative have not disputed this withdrawal.  Therefore, that claim is not before the Board at this time.

The Veteran indicated in his June 2013 substantive appeal that he wished to testify at a videoconference hearing before a member of the Board.  However, the Veteran submitted a subsequent substantive appeal in February 2016 clarifying the issues on appeal and indicating he no longer desired a hearing before the Board.  Therefore, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The RO reopened and reconsidered the Veteran's claim for entitlement to service connection for hypertensive heart disease consistent with the holding of Nehmer, as described above.  The Veteran's representative argued in August 2017 that the Veteran has a heart condition that is entitled to service connection due to his exposure to herbicides.  The Veteran's representative pointed to a January 2011 ischemic heart disease disability benefits questionnaire that indicated the Veteran has coronary artery disease.  

However, there is conflicting evidence of a heart condition in the medical records.  The Veteran submitted private treatment records from February 2017 indicating a diagnosis of coronary atherosclerosis and chronic diastolic heart failure, which reported that the Veteran will continue to follow-up with VA.  A VA examiner in June 2011 concluded that the Veteran does not have hypertension, coronary artery disease, or a diagnosed heart condition, yet a questionnaire from January 2011 indicates a diagnosis of coronary artery disease.  Moreover, VA treatment records do not confirm a diagnosis of coronary artery disease over the course of many years of treatment.  He was seen by a VA cardiologist in March 2010 and diagnosed with atypical chest pain, diabetes, hyperlipidemia, carcinoma of the prostate, and bronchial asthma, but not coronary artery disease.  In April 2016 he sought treatment at VA and indicated a heart attack the prior week, but he was not treated for coronary artery disease at VA.  

Further, VA treatment records indicate a diagnosis of ocular hypertension.  The Board notes that while hypertension is not recognized as a presumptive condition due to herbicide agent exposure, the National Academy of Sciences has indicated that there is limited or suggestive evidence of an association between hypertension and herbicide agent exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308 (Apr. 11, 2014).  Thus, a VA examination is necessary to clarify the Veteran's diagnoses.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed heart condition.  Any and all studies, tests, and evaluations that are deemed necessary by the examiner should be performed.  The claims folder, including a copy of this remand, should be reviewed by the examiner and specifically the March 2010 cardiologist note, the January 2011 ischemic heart disease questionnaire, the June 2011 VA examination report, and the February 2017 private treatment notes.  Additionally, the examiner should also be provided a copy of the National Academy of Sciences report Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, published in the Federal Register.  The examination report should note review of the report.  The examiner should then:

(a)  Provide a specific diagnosis for any current heart disability.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed heart disability originated during, or is etiologically related to, active duty service.  

(c)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed heart disability is related to the Veteran's in-service herbicide exposure.  

The examiner is advised that the Veteran is presumed to have been exposed to herbicides, including Agent Orange, during his period of service.  The examiner should also specifically discuss NAS's findings of "limited or suggestive evidence of association" between hypertension and herbicide exposure.  

The complete rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After the above development has been completed, readjudicate the Veteran's claim.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

